      Case 3:18-cr-00356-S Document 59 Filed 08/08/19              Page 1 of 6 PageID 266


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                       §                               Case 3-18-cr-356-S
                                                §
                                                §
                                                §
 v.                                             §
                                                §
 THOMAS D. SELGAS (1)                           §
 MICHELLE L. SELGAS (2)                         §
 JOHN GREEN (3)                                 §


                                     MOTION TO SEVER

        COMES NOW, JOHN GREEN (“Defendant” or “Green”), and through his attorneys of

record, asks this Court to sever this matter from trial from the trial of Thomas Selgas and Michelle

Selgas. In support of the severance Defendant submits the following:

                                              FACTS

        A grand jury indicted Green and Thomas Selgas and Michelle Selgas on July 18, 2018, on

three distinct counts. All three Defendants were charged with conspiracy to defraud in Count 1.

Count 2 charged Thomas Selgas with evasion of payment and Count 3 charged Michelle Selgas

with evasion of payment.

                                          ARGUMENT

        Green’s trial should be severed from the Selgas’ trial (1) under Rule 403 of the Federal

Rules of Evidence because the evidence proffered against Thomas Selgas and Michelle Selgas

would be unfairly prejudicial against Green, and (2) because the Government would likely use

Thomas Selgas’ statements at trial, though he might not testify.

        Rule 14 provides in pertinent part:



                                              Page 1 of 6
    Case 3:18-cr-00356-S Document 59 Filed 08/08/19                  Page 2 of 6 PageID 267


       (a) Relief. If the joinder of offenses or defendants in an indictment, an information,
       or a consolidation for trial appears to prejudice a defendant or the government, the
       court may order separate trials of counts, sever the defendants’ trials, or provide
       any other relief that justice requires.

Fed. R. Crim. P. 14(a). Application of the Rule is “entrusted to the sound discretion of the district

court,” which “may grant a severance of defendants in a joint trial if it appears that a defendant is

prejudiced by the joinder.” United States v. Staller, 616 F.2d 1284, 1294 (5th Cir. 1980). “In

considering a motion for severance, the trial court must balance the possible prejudice to the

defendant against the government’s interest in judicial economy.” Id. at 1294. “[T]he Supreme

Court has noted that ‘the trial judge has a continuing duty at all stages of the trial to grant a

severance if prejudice does appear.’” Flores v. United States, 379 F.2d 905, 909 (5th Cir. 1967)

(quoting Schaffer v. United States, 362 U.S. 511 (1960)). Further,

       the Supreme Court provided three examples of when such specific prejudice might
       occur: (1) where “evidence of a codefendant’s wrongdoing in some circumstances
       erroneously could lead a jury to conclude that a defendant was guilty;” (2) where
       “[e]vidence that is probative of a defendant’s guilt but technically admissible only
       against a codefendant” is admitted; and (3) if “essential exculpatory evidence that
       would be available to a defendant tried alone were unavailable in a joint trial.” To
       prevail under Rule 14, a defendant must demonstrate that such evidence is expected
       to be introduced, and that any prejudice resulting therefrom will be incurable by a
       limiting instruction.

United States v. Potashnik, No. CRIM. 307-CR-289-M, 2008 WL 5272807, at *12 (N.D. Tex.

Dec. 17, 2008) (citation omitted).

       Although the granting of a severance is within the trial court’s discretion, the Fifth Circuit

has long instructed that “[the trial court] should grant a severance if jurors in a joint trial may not

be able to determine the culpability of a defendant fairly, impartially and solely on the basis of

evidence relevant to the individual defendant.” United States v. Crawford, 581 F.2d 489, 491, 492

(5th Cir. 1978) (holding, “this joint trial was intrinsically prejudicial”). When there are few



                                              Page 2 of 6
    Case 3:18-cr-00356-S Document 59 Filed 08/08/19                    Page 3 of 6 PageID 268


defendants and the case is not complex, the impact on judicial economy is lessened. Id. at 492;

Flores v. United States, 379 F.2d 905 (5th Cir. 1967).

        The rule stated in Crawford applies here. Green cannot be fairly and impartially tried,

solely on the basis of evidence that pertains only to him. Therefore, the Court should grant Green’s

Motion to Sever.

                                     I.      CHEEK AMBIGUITY

        Because the evidence regarding the Selgas’ alleged misdeeds pertaining to their taxes

would be unfairly prejudicial against Green, severance is appropriate.

        Severance must be granted when the defenses asserted by two defendants are irreconcilable

and mutually exclusive. Crawford, 581 F.2d at 491–92. Severance is appropriate when “the jury

would not ‘as a practical matter’ be able to ‘keep separate the evidence that is relevant to each

defendant and render a fair and impartial verdict as to him.’” Flores, 379 F.2d at 909 (citations

omitted). Accord United States v. McRae, 702 F.3d 806, 824 (5th Cir. 2012) (defendant was

entitled to new trial based on trial court’s failure to sever, where extensive testimony and other

evidence presented during government’s case against one of the co-defendants spilled over into

determination of defendant’s guilt or innocence, prejudicing him).

        Thomas Selgas has relied on his interpretation of the monetary law, and may or may not

raise constitutional issues dealing with gold. The case of Cheek v. United States, 498 U.S. 192

(1991), makes it clear that a defendant has an absolute right to rely on his or her interpretation of

statutes in following the law, and regardless of the accuracy of his or her legal opinion, the

defendant is not guilty of a criminal violation (even if guilty of a civil violation) upon a showing

of a good faith belief that the defendant was not violating the tax law. However, Cheek also makes

it clear that reliance on a constitutional interpretation is not a defense. The difficulty of interpreting

                                                Page 3 of 6
   Case 3:18-cr-00356-S Document 59 Filed 08/08/19                 Page 4 of 6 PageID 269


and explaining this line of constitutional case law should not be placed on Green, should issues be

raised by the Selgas’ in reliance on the U.S. Constitution in addition to the reliance on statutes.

The instructions are confusing enough without adding this additional hurricane to a potential

storm.

         Here, as in McRae and Flores, the extensive evidence the Government plans to present on

Counts 2 and 3 in order to try to convict Thomas Selgas and Michelle Selgas would spill over into

the Government’s case against Green in a way that the jury would not be able to keep the evidence

separate. There would be evidence admitted in a joint trial that the jury would view as probative

of Green’s guilt, even though that evidence is not technically admissible against him.          The

prejudicial effect of joinder here demands severance.

                        II.     ATTORNEY-CLIENT CONSIDERATIONS

         Both of the two Co-Defendants have at times been represented by Green. Green’s

testimony could violate attorney-client privilege. Putting a lawyer on trial and requiring him to

defend himself, while simultaneously preserving his clients’ rights, is an unfair burden to place on

him.

         Federal courts have so held. In United States v. W.R. Grace, 439 F. Supp. 2d 1125 (D.

Mont. 2006), the federal district court concluded that a joint trial involving the corporate

co-defendant and its attorney “present[ed] a heightened likelihood of antagonistic defenses and a

near certainty that a defendant will seek to introduce evidence that incriminates one or more of his

co-defendants.” Id. at 1148.

         As Grace’s in-house counsel, nearly all of Favorito’s conduct relevant to these
         charges is protected by Grace’s attorney-client privilege. Moreover, the materials
         Favorito intends to offer to attempt to show his innocence must necessarily put him
         at odds with those he advised, including the company and its managers, some of
         whom are his co-defendants.

                                              Page 4 of 6
    Case 3:18-cr-00356-S Document 59 Filed 08/08/19              Page 5 of 6 PageID 270


Id. Severance was required. Id. See also United States v. Walters, 913 F.2d 388, 393 (7th Cir.

1990) (reversal required as to one defendant where a co-defendant’s pursuit of advice-of-counsel

defense violated defendant’s attorney-client privilege).

       To avoid the possibility of compromising on the attorney-client privilege and being seen

in an unfair light regardless of which way Green goes, this case should be severed, allowing

separate defenses.

                                               III.

       It is anticipated that Thomas Selgas will offer a reliance on counsel defense. Mr. Selgas

has utlitized many lawyers with many different theories. This will create confusion with any

advice given by Green and potentially force Green to compromise either his own rights or client

privileges.



                                         CONCLUSION

       Each of these three distinct reasons justifies severance. Combined they require severance.

Finally, given there are, for all intents and purposes, only two defendants—Green and Thomas and

Michelle Selgas, who are husband and wife—there will be little effect on judicial administration

for there to be two separate trials. For all of these reasons, the Court should GRANT Green’s

Motion to Sever.


Respectfully submitted on August 8, 2019.

                                              MINNS & ARNETT

                                              /s/ Michael Louis Minns
                                              Michael Louis Minns
                                              State Bar No. 14184300
                                              mike@minnslaw.com
                                              Ashley Blair Arnett
                                             Page 5 of 6
   Case 3:18-cr-00356-S Document 59 Filed 08/08/19                Page 6 of 6 PageID 271


                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for John Green




                            CERTIFICATE OF CONFERENCE

      On August 8, 2019 I conferred with DOJ attorney Bob Kemins, he informed me the
Government is opposed to the Motion.


Respectfully submitted on August 8, 2019.


                                     /s/ Michael Louis Minns
                                     Michael Louis Minns
                                     Attorney for Defendant, John Green




                                CERTIFICATE OF SERVICE

       This is to certify that on this 8th day of August 2019, a true and correct copy of the above

and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
                                             Attorney for Defendant, John Green




                                            Page 6 of 6
